          Case 3:18-cv-01587-JD Document 114 Filed 07/30/19 Page 1 of 6



 1   MUSLIM ADVOCATES                               NATIONAL IMMIGRATION LAW CENTER
     SIRINE SHEBAYA (pro hac vice)                  ESTHER H. SUNG (SBN 255962)
 2   NIMRA AZMI (pro hac vice)†                     JOSHUA T. STEHLIK (SBN 220241)
     P.O. Box 34440                                 3450 Wilshire Blvd. #108-62
 3   Washington, DC 20043                           Los Angeles, CA 90010
     Telephone: (202) 897-2622                      Telephone:    (213) 639-3900
 4
     Facsimile:   (202) 508-1007                    sung@nilc.org
 5   sirine@muslimadvocates.org                     stehlik@nilc.org
     nimra@muslimadvocates.org
                                                    ARNOLD & PORTER KAYE SCHOLER LLP
 6   yusuf@muslimadvocates.org
                                                    JOHN A. FREEDMAN (pro hac vice)
                                                    601 Massachusetts Ave., NW
 7   LOTFI LEGAL, LLC
                                                    Washington, DC 20001-3743
     SHABNAM LOTFI (pro hac vice)
                                                    Telephone:   (202) 942-5000
 8   VERONICA SUSTIC (pro hac vice)
                                                    Facsimile:   (202) 942-5999
     P.O. Box 64
 9                                                  john.freedman@arnoldporter.com
     Madison, WI 53701
     Telephone: (608) 259-6226                      ARNOLD & PORTER KAYE SCHOLER LLP
10   Facsimile:    (208) 977-9974                   DANIEL B. ASIMOW (SBN 165661)
     shabnam@lotfilegal.com                         Three Embarcadero Center, 10th Floor
11
     veronica@lotfilegal.com                        San Francisco, CA 94111
12                                                  Telephone:    (415) 471-3100
     †Not admitted to practice in DC; practice      Facsimile:    (415) 471-3400
     limited to federal courts and agencies
13                                                  daniel.asimow@arnoldporter.com
     ATTORNEYS FOR EMAMI PLAINTIFFS                 [additional counsel listed on signature page]
14
                                                    ATTORNEYS FOR PARS PLAINTIFFS
15

16                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17                                 SAN FRANCISCO DIVISION
18   FARANGIS EMAMI, et al.,                        Case No. 3:18-cv-01587-JD
19                        Plaintiffs,               Judge: Hon. James Donato
20         v.                                       PLAINTIFFS’ STIPULATION AND
                                                    [PROPOSED] ORDER REGARDING
21   KIRSTJEN NIELSEN, et al.,                      CONSOLIDATION OF CASES
22                        Defendants.
23
     PARS EQUALITY CENTER, et al.,                  Case No. 3:18-cv-07818-JD
24
                          Plaintiffs,
25
           v.
26
     MIKE POMPEO, et al.,
27
                          Defendants.
28


     PLAINTIFFS’ STIPULATION AND [PROPOSED] ORDER                                 No. 3:18-cv-01587-JD
     REGARDING CONSOLIDATION OF CASES                                             No. 3:18-cv-07818-JD
                Case 3:18-cv-01587-JD Document 114 Filed 07/30/19 Page 2 of 6



 1              On July 25, 2019, the Court directed the plaintiffs in Emami v. Nielsen, No. 3:18-cv-01587-

 2   JD (N.D. Cal.), and Pars v. Pompeo, No. 3:18-cv-07818-JD (N.D. Cal.), to provide a statement to the

 3   Court regarding consolidation of the two cases.
 4              The two cases assert some common claims and some unique claims.

 5              Claims common to both cases include:

 6                        An Administrative Procedure Act (“APA”) arbitrary-and-capricious claim under 5
 7                         U.S.C. § 706(2)(A),1
 8                        A constitutional due process claim2
 9                        An Accardi claim
10              Claims unique to the Emami case are:
11                        An equal protection claim3
12                        A mandamus claim on behalf of certain of their individual plaintiffs4
13              Claims unique to the Pars case are:

14                        An APA ultra vires claim under 5 U.S.C. § 706(2)(C)5
15                        An APA notice-and-comment claim under 5 U.S.C. § 706(2)(D)6
16              Notwithstanding the differences in multiple claims, Plaintiffs recognize that there are

17   significant efficiencies to proceeding on a consolidated basis if consolidation does not delay
18   proceedings by requiring Plaintiffs to engage in unnecessary efforts, such as the filing of a

19   consolidated complaint, nor deprive each lawsuit of its independent character. As such, the plaintiffs

20   have met and conferred and stipulate to the following:

21              1.         Plaintiffs do not oppose consolidation of the cases for further proceedings, provided
22   that:

23              (1)        A consolidated complaint merging the cases is unnecessary, and will lead to

24
     1
         Emami Compl. ¶ 313; Pars Compl. ¶ 285.
25
     2
         Emami Compl. ¶¶ 319-26; Pars Compl. ¶¶ 295-306.
26   3
         Emami Compl. ¶¶ 327-32.
     4
27       Id. ¶¶ 333-39.
     5
         Pars Compl. ¶ 287.
28
     6
         Id. ¶¶ 69, 287.
                                                            -1-
     PLAINTIFFS’ STIPULATION AND [PROPOSED] ORDER                                              No. 3:18-cv-01587-JD
     REGARDING CONSOLIDATION OF CASES                                                          No. 3:18-cv-07818-JD
            Case 3:18-cv-01587-JD Document 114 Filed 07/30/19 Page 3 of 6



 1                  additional months-long delay of the proceedings;

 2          (2)     The actions retain their separate character;

 3          (3)     Parties to one action will not be designated as parties to the other;
 4          (4)     In motions practice, plaintiffs will file consolidated briefing in the designated matter,

 5                  but may also file up to 5 pages of supplemental briefing relating to claims or issues

 6                  unique to their respective cases;

 7          (5)     Consolidation will not otherwise affect the page limits to which the parties are entitled
 8                  under the Local Rules, except as provided in this stipulation or by subsequent Court

 9                  order; and

10          (6)     Plaintiffs will coordinate and serve joint discovery on Defendants, and will accept a
11                  consolidated response and a single production of documents in connection with the

12                  same.

13          2.      Plaintiffs believe that the foregoing arrangement will achieve efficiencies for the

14   parties and the Court by consolidating many aspects of the two cases to reflect the relevant overlap,
15   while maintaining the two cases’ separate character and permitting the respective Plaintiffs to pursue

16   their unique claims and issues through their chosen counsel and under their own theories, where

17   appropriate.
18          3.      Because Emami was filed first, it shall be the lead case for all future filings. All future

19   filings will contain a double caption for both cases and will be filed solely on the Emami docket.

20          So stipulated and presented by:

21   DATED: July 30, 2019.
22    /s/ Sirine Shebaya                                 /s/ Daniel B. Asimow
      SIRINE SHEBAYA                                     DANIEL B. ASIMOW
23
      MUSLIM ADVOCATES                                   ARNOLD & PORTER KAYE SCHOLER LLP
24    SIRINE SHEBAYA (pro hac vice)                      JOHN A. FREEDMAN (pro hac vice)
      NIMRA AZMI (pro hac vice)†                         601 Massachusetts Ave., NW
25    P.O. Box 34440                                     Washington, DC 20001-3743
      Washington, DC 20043
26                                                       DANIEL B. ASIMOW (SBN 165661)
      LOTFI LEGAL, LLC                                   Three Embarcadero Center, 10th Floor
27    SHABNAM LOTFI (pro hac vice)                       San Francisco, CA 94111
      VERONICA SUSTIC (pro hac vice)
                                                         NATIONAL IMMIGRATION LAW CENTER
28    P.O. Box 64
                                                         ESTHER H. SUNG (SBN 255962)
      Madison, WI 53701
                                                        -2-
     PLAINTIFFS’ STIPULATION AND [PROPOSED] ORDER                                           No. 3:18-cv-01587-JD
     REGARDING CONSOLIDATION OF CASES                                                       No. 3:18-cv-07818-JD
          Case 3:18-cv-01587-JD Document 114 Filed 07/30/19 Page 4 of 6



 1   †Not admitted to practice in DC; practice    JOSHUA T. STEHLIK (SBN 220241)
     limited to federal courts and agencies       3450 Wilshire Blvd. #108-62
 2                                                Los Angeles, CA 90010
     ATTORNEYS FOR EMAMI PLAINTIFFS               Telephone:    (213) 639-3900
 3                                                Facsimile:    (213) 639-3911
 4                                                MAX S. WOLSON (pro hac vice)
                                                  P.O. Box 34573
 5                                                Washington, D.C. 20043
                                                  Telephone:    (202) 216-0261
 6                                                Facsimile:    (202) 216-0266
                                                  sung@nilc.org
 7                                                stehlk@nilc.org
                                                  wolson@nilc.org
 8
                                                  COUNCIL ON AMERICAN-ISLAMIC
 9                                                RELATIONS, CALIFORNIA
                                                  ZAHRA A. BILLOO (SBN 267634)
10                                                BRITTNEY REZAEI (SBN 309567)
                                                  3160 De La Cruz Blvd., Suite 110
11
                                                  Santa Clara, CA 95054
12                                                Telephone:    (408) 986-9874
                                                  Facsimile:    (408) 986-9875
13                                                zbilloo@cair.com
                                                  brezaei@cair.com
14                                                ASIAN AMERICANS ADVANCING
                                                  JUSTICE-ASIAN LAW CAUCUS
15
                                                  ELICA S. VAFAIE (SBN 284186)
16                                                55 Columbus Ave.
                                                  San Francisco, CA 94111
17                                                Telephone:    (415) 848-7711
                                                  elicav@advancingjustice-alc.org
18
                                                  LANE POWELL, PC
19                                                DARIN SANDS (CA SBN 257363)
                                                  JESSICA WALDER*
20                                                1420 Fifth Avenue, Suite 4200
                                                  P.O. Box 91302
21                                                Seattle, WA 98111-9402
                                                  Telephone:    (206) 223-7000
22                                                Facsimile:    (206) 223-7107
                                                  sandsd@lanepowell.com
23                                                walderj@lanepowell.com
24                                                NICHOLAS T. STONE*
                                                  601 S.W. Second Avenue, Suite 2100
25                                                Portland, OR 97204
                                                  Telephone:   503.778.2100
26                                                Facsimile:   503.778.2200
                                                  stonen@lanepowell.com
27
                                                  IRANIAN AMERICAN BAR ASSOCIATION
28                                                BABAK G. YOUSEFZADEH (CA SBN 235974)
                                                  5185 MacArthur Blvd. NW, Suite 624
                                                 -3-
     PLAINTIFFS’ STIPULATION AND [PROPOSED] ORDER                              No. 3:18-cv-01587-JD
     REGARDING CONSOLIDATION OF CASES                                          No. 3:18-cv-07818-JD
            Case 3:18-cv-01587-JD Document 114 Filed 07/30/19 Page 5 of 6



 1                                                    Washington, DC 20016
                                                      Telephone:   (415) 774-3191
 2                                                    president@iaba.us
 3                                                    *Pro Hac Vice motion forthcoming

 4                                                    ATTORNEYS FOR PARS PLAINTIFFS

 5                      ATTESTATION OF CONCURRENCE IN THE FILING
 6          Pursuant to Civil Local Rule 5-1(i)(3), I declare that concurrence has been obtained from all
 7   counsel to file this document with the Court.
 8                                                         /s/ Daniel B. Asimow
                                                           DANIEL B. ASIMOW
 9

10
11

12

13

14
15

16

17
18

19

20

21
22

23

24

25
26

27

28

                                                     -4-
     PLAINTIFFS’ STIPULATION AND [PROPOSED] ORDER                                       No. 3:18-cv-01587-JD
     REGARDING CONSOLIDATION OF CASES                                                   No. 3:18-cv-07818-JD
            Case 3:18-cv-01587-JD Document 114 Filed 07/30/19 Page 6 of 6



 1                                         [PROPOSED] ORDER

 2          Upon consideration of the above stipulation and the record in this matter, the Court approves

 3   the stipulation and all page limits and requirements specified therein.
 4          IT IS SO ORDERED.

 5   DATED this ____ day of _________________, 2019.

 6

 7
                                                            HON. JAMES DONATO
 8                                                          United States District Judge

 9

10
11

12

13

14
15

16

17
18

19

20

21
22

23

24

25
26

27

28

                                                      -1-
     PLAINTIFFS’ STIPULATION AND [PROPOSED] ORDER                                          No. 3:18-cv-01587-JD
     REGARDING CONSOLIDATION OF CASES                                                      No. 3:18-cv-07818-JD
